Citation Nr: 0523588	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-22 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss for the period prior to June 24, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period beginning June 24, 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962, from June 11, 1963 to June 16, 1963, from 
September 10, 1963 to September 12, 1963, and from November 
1966 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision which denied a 
compensable rating for bilateral hearing loss.  By a July 
2002 rating decision, the RO granted a 10 percent rating for 
this disability, but only effective from June 24, 2002.  The 
Board remanded this case in February 2004. 

In July 2003, a hearing was held before the undersigned 
veterans law judge who is rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).

At his Board hearing, the veteran raised a claim for service 
connection for a disability manifested by equilibrium 
problems.  This matter has not been developed or certified 
for appeal, and is not inextricably intertwined with the 
issues now before the Board.  Therefore, it is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no medical evidence reflecting entitlement to a 
compensable rating for bilateral hearing loss prior to June 
24, 2002.

2.  Since June 24, 2002, the veteran has been shown to have 
no worse than Level IV hearing loss for VA purposes in each 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss, for the period prior to June 24, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, for the period beginning June 24, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in February 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a May 2005 supplemental statement of the case, the RO 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent 
rating decisions in July 1999, October 2000, and July 2002, 
statements of the case in July 2002 and March 2003, and a 
Board remand in February 2004.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claim could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and employment audiology tests, as well as 
written statements from the veteran and the transcript of his 
Board hearing.  VA has made a reasonable effort to obtain 
relevant records and examine the veteran.  38 U.S.C.A. 
§ 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3), (c)(4)(iii).  
The applicable duties to notify and assist have been 
substantially met and there are no areas in which further 
development may be fruitful.  

II.  Claim for increased rating, including  
for period prior to June 24, 2002

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

When the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  The 
audiology test results detailed below reflect that the 
veteran's hearing loss does not satisfy the "exceptional 
pattern" defined in 38 C.F.R. § 4.86(b), however.

The veteran (through his representative) began seeking a 
compensable rating for his service-connected bilateral 
hearing loss in June 1998.  During this appeal, he has 
submitted (in pertinent part) reports of audiology tests 
conducted at his workplace in June 1997 and June 1998.  The 
June 1997 test revealed puretone thresholds, in decibels, as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
70
70
70
70
LEFT
70
75
75
80

The June 1998 test revealed puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
70
70
LEFT
70
75
90
90

While these workplace audio tests reflect relatively high 
puretone thresholds, neither test includes speech recognition 
ability data, and thus they cannot be properly used for VA 
purposes.  

A VA audio examination was scheduled for July 1999, but was 
canceled for an unknown reason.  In a March 2000 letter, the 
veteran stated that he had never received notification of 
this examination.  He also asserted that in September 1993, 
he had been certified by the US Department of Labor as having 
a 35 percent disability for binaural hearing loss.  He 
attached a copy of a Department of Labor letter confirming 
this award.    

Puretone thresholds at a September 2000 VA examination were:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
55
55
LEFT
40
55
60
65

Speech recognition ability was 88 percent in the right ear 
and 86 percent in the left ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for both the right ear and left ear 
(based on this examination) is II.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of II for the right ear and II for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable rating under Diagnostic Code 6100.

Puretone thresholds at a VA examination conducted on June 24, 
2002, were:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
55
60
LEFT
45
60
65
65

Speech recognition ability was 80 percent in the right ear 
and of 80 percent in the left ear.  

Under Table VI, the proper numeric designation for each ear 
is IV.  With a numeric designation of IV for the right ear 
and IV for the left ear, the point of intersection on Table 
VII requires assignment of a 10 percent rating under 
diagnostic code 6100.

By a July 2002 rating decision, the RO granted a 10 percent 
rating for bilateral hearing loss, but only effective from 
June 24, 2002.

At an October 2004 VA examination, the veteran said he felt 
his hearing was getting worse and that his speech recognition 
was bad.  He reported that sounds blended together and his 
understanding was decreased.  Pure tone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
55
50
LEFT
40
55
60
60

Speech recognition ability was 94 percent in the right ear 
and of 92 percent in the left ear.

Under Table VI, the proper numeric designation is I for the 
right ear and I for the left ear.  With a numeric designation 
of I for the right ear and I for the left ear, the point of 
intersection on Table VII actually indicates that a 
noncompensable rating under Diagnostic Code 6100 is 
appropriate.  In any case, a rating in excess of 10 percent 
is clearly not warranted.

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, and based on the test reports summarized above, 
there is no evidence that a compensable rating was warranted 
for the veteran's bilateral hearing loss for the period prior 
to June 24, 2002, or that a rating in excess of 10 percent is 
warranted for the period beginning June 24, 2002.  38 
U.S.C.A. § 5107; see also Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Moreover, there is no evidence that the veteran's bilateral 
hearing loss has required hospitalization and or has markedly 
interfered with his employment.  In the absence of any 
evidence that reflects that this disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, the Board has no basis to refer the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, Compensation and Pension Service, for extra-
schedular consideration of hearing loss.  38 C.F.R. § 3.321.

ORDER

A compensable rating for bilateral hearing loss is denied for 
the period prior to June 24, 2002.

A rating in excess of 10 percent for bilateral hearing loss 
is denied for the period beginning June 24, 2002.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


